
	

114 HR 3730 IH: To authorize unused visas numbers made available under section 101(a)(15)(E)(iii) of the Immigration and Nationality Act to be made available to nationals of Ireland, and for other purposes.
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3730
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize unused visas numbers made available under section 101(a)(15)(E)(iii) of the
			 Immigration and Nationality Act to be made available to nationals of
			 Ireland, and for other purposes.
	
	
		1.Unused E–3 visa numbers available to nationals of Ireland
 (a)In generalNotwithstanding any other provision of law, visa numbers made available under section 101(a)(15)(E)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(iii)) that were unused by nationals of the Commonwealth of Australia during a fiscal year shall be made available on the same basis in the subsequent fiscal year to nationals of Ireland residing in that country.
 (b)QualificationsSection 101(a)(15)(E)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(iii)) is amended by inserting , or solely to perform services as an employee and who has at least a high school education or its equivalent, (which shall include passage of a high school equivalency examination) or has, within 5 years, at least 2 years of work experience in an occupation classified as Zone 2 or higher by the Bureau of Labor Statistics if the alien is a national of the Republic of Ireland, after Australia.
			
